Citation Nr: 1520769	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date prior to February 26, 2009 for the grant of service connection for erectile dysfunction.

2. Entitlement to an effective date prior to February 26, 2009 for the grant of special monthly compensation (SMC) based on loss of use of a creative organ.

3. Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to a rating in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran filed a claim for service connection for erectile dysfunction that was received on February 26, 2009 and there is no statement prior to that date that can be construed as a claim for that disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to February 26, 2009 for the grant of service connection for erectile dysfunction have not been met. 38 U.S.C.A. 
§ 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

2. The criteria for an effective prior to February 26, 2009 for the grant of special monthly compensation based on loss of use of a creative organ have not been met. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).


\


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). A May 2009 letter satisfied the duty to notify provisions for service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's filing of an NOD as to the initial rating or effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2014). Rather, the Veteran's appeal as to the initial rating and effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, as well as provided the law governing effective dates.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied. See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The Veteran's service treatment records and VA treatment records were reviewed by both the AOJ and the Board in connection with adjudication of the initial rating claim. While the Veteran's erectile dysfunction was addressed in a July 2011VA examination, it is not pertinent to the effective date claim, as the effective date is dependent on the date the claim was filed and any VA examination performed after that date would be irrelevant. The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Effective Date

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). When an award of service connection is granted based upon new and material evidence received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2). 
Determination of effective dates is dependent on the act of filing a claim by the Veteran and the adjudication of that claim by VA. Service connection for erectile dysfunction was granted as secondary to the Veteran's PTSD and assigned an effective date of February 26, 2009.  The Veteran argues that the effective date should be the same as the date assigned to the grant of service connection for PTSD, October 31, 2007.  

The October 31, 2007 claim lists several disabilities for which the Veteran was seeking service connection, but erectile dysfunction is not one of them.  Urinary disability is listed; however, the medical evidence shows that the Veteran's urinary disability was urinary incontinences and not associated with erectile dysfunction.  The Veteran's claim that specifically identifies erectile dysfunction was received on February 26, 2009, and there was no submission dated prior to that date that could be construed as a request for service connection.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date prior to February 26, 2009 for the grant of entitlement to service connection for erectile dysfunction. Therefore, his claim must be denied.


ORDER

Entitlement to an effective date prior to February 26, 2009 for the grant of service connection for erectile dysfunction is denied.

Entitlement to an effective date prior to February 26, 2009 for the grant of SMC based on loss of use of a creative organ is denied.


REMAND

A statement of the case was issued in May 2013.  In July 2013, a VA examination was conducted to assess the current severity of the Veteran's acquired psychiatric disorder.  However, no supplemental statement of the case was issued that addressed the newly received relevant evidence.  Therefore, the appeal is remanded so that the issue of entitlement to an initial rating in excess of 10 percent for PTSD may be readjudicated by the AOJ.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue remaining on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney. Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


